Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      24-MAY-2021
                                                      08:23 AM
                                                      Dkt. 3 ORD
                             SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                  OFFICE OF DISCIPLINARY COUNSEL,
                            Petitioner,

                                   vs.

                  KEONI K. AGARD, (Bar No. 2649)
                            Respondent.


                        ORIGINAL PROCEEDING
                    (ODC NOS. 21-0105, 19-0324)

               ORDER OF TRANSFER TO INACTIVE STATUS
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

          Upon review of the May 19, 2021 petition filed by the

Office of Disciplinary Counsel (ODC) on behalf of, and with the

approval of, the Disciplinary Board of the Supreme Court of the

State of Hawaiʻi, requesting this court to immediately transfer

Respondent Keoni K. Agard to inactive status, pursuant to Rules

2.19(b) and 2.19(c) of the Rules of the Supreme Court of the

State of Hawaiʻi (RSCH), we conclude transfer to inactive status

is warranted.   Therefore,

          IT IS HEREBY ORDERED that Respondent Keoni K. Agard is

immediately transferred to inactive status in this jurisdiction,

pursuant to RSCH Rules 2.19(b) and 2.19(c), effective with the

filing of this order.   Respondent Agard shall remain on inactive
status until further order of this court.

          IT IS FURTHER ORDERED that ODC shall, within 60 days of

the entry date of this order, file a report, informing this court

whether, in ODC’s view, a trusteeship over Respondent Agard’s

former law practice is warranted, pursuant to RSCH Rule 2.20

(2021).

          IT IS FURTHER ORDERED that ODC shall suspend and hold

in abeyance proceedings against Respondent Agard to the extent

required by RSCH Rule 2.19(h).

          IT IS FURTHER ORDERED that the Disciplinary Board

shall, pursuant to RSCH Rule 2.19(d), cause a notice of this

transfer to inactive status to be published in a newspaper of

general circulation in the judicial circuit in which Respondent

Agard maintained his practice.

          IT IS FINALLY ORDERED that the clerk of the court,

pursuant to RSCH Rule 2.19(e), shall transmit a certified copy of

this order to all judges of the State of Hawaiʻi and shall

request their assistance and such action as may be indicated,

pursuant to RSCH Rule 2.20, to protect the interests of both

Respondent Agard and his clients, if any.

          DATED: Honolulu, Hawaiʻi, May 24, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Michael D. Wilson

                                     /s/ Todd W. Eddins

                                 2